DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation “a concave mirror configured to reflect the image light reflected by the semi-transmissive mirror toward the semi-transmissive mirror” is confusing. According to fig 2, the concave mirror 24 reflects incoming light AX2 from second folding mirror 22b to the semitransparent mirror 23 towards exit pupil EP. So, the concave mirror configured to reflect the image light reflected by the semi-transmissive mirror toward the semi-transmissive mirror is vague. There is only one semi-transparent mirror 23. For the purpose of the examination, the Examiner is interpreting “concave mirror configured to reflect the image light reflected by the semi-transmissive mirror toward the semi-transmissive mirror” as “concave mirror configured to reflect the image light reflected by the mirror toward the semi-transmissive mirror”.
Claims 2-6 are rejected as dependent on claim 1.
As of claim 7, the limitation “a concave mirror configured to reflect the image light reflected by the semi-transmissive mirror toward the semi-transmissive mirror” is confusing. According to fig 2, the concave mirror 24 reflects incoming light AX2 from second folding mirror 22b to the semitransparent mirror 23 towards exit pupil EP. So, the concave mirror configured to reflect the image light reflected by the semi-transmissive mirror toward the semi-transmissive mirror is vague. There is only one semi-transparent mirror 23. For the purpose of the examination, the Examiner is interpreting “concave mirror configured to reflect the image light reflected by the semi-transmissive mirror toward the semi-transmissive mirror” as “concave mirror configured to reflect the image light reflected by the mirror toward the semi-transmissive mirror”.
Claim 8 is rejected as dependent on claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SAITO et al. (US 2017/0115485 A1; SAITO).
As of claim 1, SAITO teaches a virtual image display apparatus 1 (head-up display) [fig 1], comprising: an image light generation device 14 (reflective display) [fig 3] [0030]; a projection optical system 10 [fig 3] configured to project image light emitted from the image light generation device 14 [fig 3]; a folding mirror 40 [fig 2] configured to reflect the image light from the projection optical system 10 [fig 3] in an intersection direction [fig 3]; a semi-transmissive mirror 2a (windshield) [fig 2] [0028] configured to reflect a part of the image light P [fig 2] from the folding mirror 40 [fig 2]; and a concave mirror 50 [fig 1] configured to reflect the image light reflected by the 24 [fig 2] toward the semi-transmissive mirror 2a [fig 2], forming an exit pupil 3 [fig 2], wherein the folding mirror 40 [fig 2] is disposed between the semi-transmissive mirror 24 [fig 2] and the concave mirror 40 [fig 2] when viewed in a first direction [fig 2], provided that the first direction (towards transmissive screen 30) is a direction from an intersection point at mirror 24 [fig 2] between a projection optical axis 200 [fig 2] that is an optical axis of the projection optical system (from projector 10) [fig 2] and the folding mirror 40 [fig 2] toward an emission optical axis (shown with solid line) [fig 2] that is an optical axis from the concave mirror 50 [fig 2] toward the exit pupil 3 [fig 2].
As of claim 3, SAITO teaches the folding mirror 40 [fig 2] is disposed to avoid blocking effective areas of the concave mirror 50 [fig 2] and the semi-transmissive mirror 2a [fig 2].
As of claim 4, SAITO teaches the image light generation device 14 [fig 4] and the projection optical system 15 [fig 4] are arranged so that the projection optical axis 200 [fig 4] is inclined to a side (right side) [fig 2] of the semi-transmissive mirror 2a [fig 2] with respect to a normal line 100 [fig 2] of a reference plane (solid line between P and 3) [fig 2] including a normal line 100 [fig 2] of the semi-transmissive mirror and an axis line of the concave mirror 50 [fig 2].
As of claim 5, SAITO teaches the emission optical axis 300 [fig 4] along which the image light 200 [fig 4] is reflected by the concave mirror 50 [fig 2] is set to be inclined downward by a predetermined angle (from folding mirror 40) [fig 2], toward the concave mirror [fig 2], with respect to a horizontal plane (solid line between P and 3) [fig 2] orthogonal to a vertical line 100 [fig 2] at a position of the exit pupil 3 [fig 2].
As of claim 7, SAITO teaches an optical unit 1 (head-up display) [fig 1], comprising: a projection optical system 10 [fig 3] configured to project image light emitted from the image light generation device 14 (reflective display) [fig 3] [0030]; a folding mirror 40 [fig 2] configured to reflect the image light from the projection optical system 10 [fig 3] in an intersection direction [fig 3]; a semi-transmissive mirror 2a (windshield) [fig 2] [0028] configured to reflect a part of the image light P [fig 2] from the folding mirror 40 [fig 2]; and a concave mirror 50 [fig 1] configured to reflect the image light reflected by the 24 [fig 2] toward the semi-transmissive mirror 2a [fig 2], forming an exit pupil 3 [fig 2], wherein the folding mirror 40 [fig 2] is disposed between the semi-transmissive mirror 24 [fig 2] and the concave mirror 40 [fig 2] when viewed in a first direction [fig 2], provided that the first direction (towards transmissive screen 30) is a direction from an intersection point at mirror 24 [fig 2] between a projection optical axis 200 [fig 2] that is an optical axis of the projection optical system (from projector 10) [fig 2] and the folding mirror 40 [fig 2] toward an emission optical axis (shown with solid line) [fig 2] that is an optical axis from the concave mirror 50 [fig 2] toward the exit pupil 3 [fig 2].
the concave mirror to the side of the projection optical system in the first direction.
Allowable Subject Matter
Claims 2, 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier 112(b) rejection is successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art SAITO et al. (US 2017/0115485 A1; SAITO) teaches a projection unit 10 and the optical axis adjustment unit 20 and an optical path of projection light 200. The projection unit 10 in FIG. 3 includes a light source 11 for emitting illumination light 300, a light source mirror 12, a prism 13, a reflective display 14, and a projector lens 15 and emits the projection light 200 for forming a display image (not illustrated) on the transmissive screen 30 toward the optical axis adjustment unit 20. Note that the display image formed on the transmissive screen 30 may also be generally called a real image. The light source 11 in FIG. 3 includes, for example, a plurality of LEDs capable of outputting light of red, blue, and green, respectively, and emits the illumination light 300 of a desired color with desired light intensity at a desired timing under the control of the control unit 70 described later. The projection unit 10 in this embodiment employs a field sequential color driving method, and the light source 11 of each color emits the illumination light 300 in time division. The light source mirror 12 in FIG. 3 is obtained by, for example, forming a reflective film on a surface of a base made of a synthetic resin material by using depositing or other means and reflects the illumination light 300 from the light source 11 to cause the illumination light to be incident on the reflective display 14 at a proper angle. SAITO does not anticipate or render obvious, alone or in combination, the semi-transmissive mirror is disposed so that an angle formed by a vertical axis and the semi-transmissive mirror is less than 45 degrees.
As of claim 6, the closest prior art SAITO et al. (US 2017/0115485 A1; SAITO) teaches a projection unit 10 and the optical axis adjustment unit 20 and an optical path of projection light 200. The projection unit 10 in FIG. 3 includes a light source 11 for emitting illumination light 300, a light source mirror 12, a prism 13, a reflective display 14, and a projector lens 15 and emits the projection light 200 for forming a display image (not illustrated) on the transmissive screen 30 toward the optical axis adjustment unit 20. Note that the display image formed on the transmissive screen 30 may also be generally called a real image. The light source 11 in FIG. 3 includes, for example, a plurality of LEDs capable of outputting light of red, blue, and green, respectively, and emits the illumination light 300 of a desired color with desired light intensity at a desired timing under the control of the control unit 70 described later. The projection unit 10 in this embodiment employs a field sequential color driving method, and the light source 11 of each color emits the illumination light 300 in time division. The light source mirror 12 in FIG. 3 is obtained by, for example, forming a reflective film on a surface of a base made of a synthetic resin material by using depositing or other means and reflects the illumination light 300 from the light source 11 to cause the illumination light to be incident on the reflective display 14 at a proper angle. SAITO does not anticipate or render obvious, alone or in combination, the folding mirror is disposed between a first virtual extension surface obtained by virtually extending the semi-transmissive mirror to a side of the projection optical system in the first direction, and a second virtual extension surface obtained by virtually extending the concave mirror to the side of the projection optical system in the first direction.
As of claim 8, the closest prior art SAITO et al. (US 2017/0115485 A1; SAITO) teaches a projection unit 10 and the optical axis adjustment unit 20 and an optical path of projection light 200. The projection unit 10 in FIG. 3 includes a light source 11 for emitting illumination light 300, a light source mirror 12, a prism 13, a reflective display 14, and a projector lens 15 and emits the projection light 200 for forming a display image (not illustrated) on the transmissive screen 30 toward the optical axis adjustment unit 20. Note that the display image formed on the transmissive screen 30 may also be generally called a real image. The light source 11 in FIG. 3 includes, for example, a plurality of LEDs capable of outputting light of red, blue, and green, respectively, and emits the illumination light 300 of a desired color with desired light intensity at a desired timing under the control of the control unit 70 described later. The projection unit 10 in this embodiment employs a field sequential color driving method, and the light source 11 of each color emits the illumination light 300 in time division. The light source mirror 12 in FIG. 3 is obtained by, for example, forming a reflective film on a surface of a base made of a synthetic resin material by using depositing or other means and reflects the illumination light 300 from the light source 11 to cause the illumination light to be incident on the reflective display 14 at a proper angle. SAITO does not anticipate or render obvious, alone or in combination, the folding mirror is disposed between a first virtual extension surface obtained by virtually extending the semi-transmissive mirror to a side of the projection optical system in the first direction, and a second virtual extension surface obtained by virtually extending the concave mirror to the side of the projection optical system in the first direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art MATSUSHIMA (US 20200285048 A1) teaches an optical scanner which includes a light source; a light deflector configured to perform scanning in a first scanning direction and a second scanning direction orthogonal to the first scanning direction with irradiation light emitted from the light source; and a screen on which the light deflector performs the scanning with the irradiation light. The optical scanner is configured to turn on the light source based on image information to form an image on the screen in an image area included in a scanning range on the screen. The light deflector is configured to perform the scanning in the scanning range with the irradiation light. The image area has an outer periphery having at least one intersecting side intersecting with both the first scanning direction and the second scanning direction;
- Prior Art SUZUKI et al. (US 20190084419 A1) teaches an information display apparatus which emits an image forming light beam to a transmissive reflection member and makes a virtual image visible through the reflection member. The information display apparatus is configured to display the virtual image so that a difference between a convergence angle when viewing the virtual image through the reflection member and a convergence angle when viewing a real object through the reflection member is less than or equal to 1 degree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882